Citation Nr: 1826636	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-36 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation benefits on the behalf of the appellant, was proper, to include whether the appellant, may be recognized as the Veteran's spouse for VA purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:    Unrepresented/Pro Se




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 special apportionment decision of the Manila, the Republic of the Philippines, Regional Office (RO) of VA which, in pertinent part, granted apportionment of the Veteran's VA disability compensation benefits on behalf of the appellant, the Veteran's spouse at that time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional action.  VA will notify the Veteran if further action is required.


REMAND

The Veteran assets that the apportionment of his VA disability compensation benefits on behalf of the appellant, was improper.  

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2017).  The propriety of an apportionment of a veteran's disability benefits constitutes a simultaneously contested claim.  Special procedural regulations are applicable to such claims.  

All interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim and the right and time limit for initiating an appeal.  38 C.F.R. § 19.100 (2017).  In September 2014, the Veteran filed an Appeal to Board of Veterans' Appeals (VA Form 9) from the finding that the apportionment of his VA disability compensation benefits on behalf of E., was proper.  Pursuant to 38 C.F.R. § 19.102 (2017), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting party to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  Such action has not been undertaken.  

An August 2014 Decree of Dissolution from the Superior Court of Washington, County of Kitsap reflects that the marriage between the Veteran and the appellant, was dissolved, effective August 8, 2014.  Given this fact, the AOJ should readjudicate the issue of whether the apportionment of the Veteran's VA disability compensation benefits on the behalf of the appellant, was proper, to include whether the appellant, may be recognized as the Veteran's spouse for VA purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  Follow the contested claims procedures as set forth in 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2017) and VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6.  A copy of the Veteran's Appeal to Board of Veterans' Appeals (VA Form 9) should be provided to the appellant.  

2.  Then readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant and the Veteran, and their representatives, if any, must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

3.  Finally, ensure that both the Veteran and the appellant are properly informed, following the provision of the supplemental statement of the case to each individual, that the case is being certified to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

